Title: To Alexander Hamilton from George Washington, 26 October 1799
From: Washington, George
To: Hamilton, Alexander


Sir,
Mount Vernon, October 26th: 1799.

I have duly received your letter of the 21st instant, enclosing a letter to Colo. Parker, which I have forwarded to him, and at the same time repeated my instructions for hutting the Troops, in conformity with the idea which you originally suggested.
I presume that the impression made on your mind by Colo. Parker’s letter, respecting Winter Quarters for the three Regiments, must have been erroneous.
At the time when I received and transmitted your first letter to Colo. Parker on this subject, Mr. Lear was in Berkley, and as he was well acquainted with the public ground at Harper’s Ferry, and other situations in the vicinity of it, he informs me that Colo. Parker requested he would accompany him to that place, and give him any information and assistance in his power towards carrying into effect the orders for hutting the Troops. This was readily complied with; and upon an examination of the public ground, and making the necessary enquiries, it was determined that no situation in the vicinity of Harper’s Ferry (even if it could have been obtained) was so eligable as that belonging to the United States. Colo. Parker therefore fixed upon a spot which appeared, on every account, the most convenient for hutting, and determined that the huts (which were to be built by the Soldiers) should be made of rough logs, 16 feet sqr. each (to contain 12 men) and covered with slabs, which would be much cheaper than plank or boards. As the timber which could be had from the public ground might not be sufficient for more than one half the huts wanting, Colo. Parker requested Mr Mackie, Agent for the War Department at Harper’s Ferry, to make the necessary enquiries and engagements for procuring such further quantity of logs and slabs as might be wanting. His motive for engaging Mr. Mackie in the business was, that, as he had been in the habit of procuring articles for public use in that part of the Country, he could do it to more advantage than any other person, and his enquiries for them would not be so likely to raise the price as would those of another Agent. Had any other place been fixed upon for hutting the Troops, the purchase of timber, fuel &c. &c. would have been as necessary as at this; and in no situation proper for the Troops could they have been procured cheaper.
From the foregoing account, which is given to me by Mr Lear (to whom Colo. Parker refered me for particular information respecting the arrangements he had made for hutting the Troops) you will see that Barracks were not contemplated by Colo Parker, and that the huts were to be built in as œconomical a manner as could be expected. I have, however, as I observed before, repeated my instructions to Colo. Parker, that the Troops should be hutted in the manner they were in the late war, which he must well recollect.
Presuming that the plan of Barracks has never been substituted by Colo. Parker for that of huts, it is, in my opinion, unnecessary to make any arrangements for quartering the 9th & 10th Regiments in the places which you suggest, vizt. at Frederick town and Carlisle. From the view which I had of the Barracks at the latter place in the year 1794, I am convinced that the expence of repairing them, fit for the Soldiers during winter, would be much greater than that of building huts. What the situation of the Barracks at Frederick town is, I am unable to say; but I presume they are not much, if any, better than those at Carlisle. And, at any rate, this dispersed situation of the Troops would defeat a primary and important object, I mean that of having them in one body, where they can be under the eye of a General Officer, and where the disciplining and training the Soldiers can be much better effected than if they were in detached corps.
From the information of a Gentleman lately from Winchester, I have reason to beleive that Colo. Parker’s Regiment is at Harper’s Ferry before this; and I think no time should be lost in ordering the other Regiments to the same place; for there cannot be a doubt, from the circumstances mentioned in this letter, but that Colo. Parker has taken measures for hutting the Troops agreeably to our original idea; and as the Soldiers will build their own huts, it is necessary they should begin them as soon as possible.

I cannot close this letter without mentioning that I have heard of repeated complaints for want of money to pay the Troops raised in this quarter, as well as for other purposes relating to them. If these complaints are well founded, you know, as well as I do, the evils which must result from such defect, and I cannot but be astonished at it, when it is well known that appropriations are made for the pay and support of the Troops, and the money is undoubtedly in the Treasury. I would wish you to inquire into this matter, and if the complaints are founded, it would be well to know from whence proceeds the inattention or deficiency.
With very great esteem & regard,   I am Sir,   Your most Obedt. Servt
Go: Washington
Major General Hamilton.

